UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2006 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-11735 99¢ ONLY STORES (Exact name of registrant as specified in its charter) California 95-2411605 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4000 Union Pacific Avenue, 90023 City of Commerce, California (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code: (323) 980-8145 Former name, address and fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes TNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filero Acceleratedfiler T Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoT Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Common Stock, No Par Value 69,941,719 Shares as ofMarch 31, 2007 99¢ ONLY STORES Form 10-Q Table of Contents Part I- Financial Information Page Item 1. Consolidated Financial Statements 4 Consolidated Balance Sheets as of September 30, 2006 and March 31, 2006 4 Consolidated Statements of Operations for the three and six months ended September 30, 2006 and 2005 6 Consolidated Statements of Cash Flows for the six months ended September 30, 2006 and 2005 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 32 Part II – Other Information Item 1. Legal Proceedings 32 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Submission of Matters to a Vote of Security Holders 34 Item 5. Other Information 34 Item 6. Exhibits 35 Signatures 2 EXPLANATORY NOTE REGARDING DATE OF FILING AND SUBSEQUENT EVENT ANALYSIS The consolidated financial statements as of and for the period ended September 30, 2006, including footnote disclosures, reflect the ultimate resolution of various uncertainties and contingent matters which existed as of September 30, 2006.In recording estimated carrying amounts of certain assets and liabilities, the Company considered the impact of events and transactions which occurred during the extended period of time subsequent to September 30, 2006 through the issuance date of these consolidated financial statements. FORWARD-LOOKING INFORMATION This Report on Form 10-Q contains statements that constitute “forward-looking statements” within the meaning of Section 21E of the Securities Exchange Act and Section 27A of the Securities Act. The words “expect,” “estimate,” “anticipate,” “predict,” “believe” and similar expressions and variations thereof are intended to identify forward-looking statements. Such statements appear in a number of places in this filing and include statements regarding the intent, belief or current expectations of 99¢ Only Stores and its directors or officers with respect to, among other things, (a) trends affecting the financial condition or results of operations of the Company and (b) the business and growth strategies of the Company. Readers are cautioned not to put undue reliance on such forward-looking statements. Such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and actual results may differ materially from those projected in this Report, for the reasons, among others, discussed in the Section “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Risk Factors”. The Company undertakes no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof. Readers should carefully review the risk factors described in other documents the Company files from time to time with the Securities and Exchange Commission, including the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2006. 3 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS 99¢ ONLY STORES CONSOLIDATED BALANCE SHEETS (Amounts In Thousands, Except Share Data) ASSETS September 30, March 31, 2006 2006 (Unaudited) CURRENT ASSETS: Cash $ 1,087 $ 4,958 Short-term investments 126,300 117,623 Accounts receivable, net of allowance for doubtful accounts of $157 and $137 as of September 30, 2006 and March 31, 2006, respectively 2,051 3,193 Income taxes receivable 12,113 8,797 Deferred income taxes 30,638 30,638 Inventories 133,507 139,901 Other 8,189 5,426 Total current assets 313,885 310,536 PROPERTY AND EQUIPMENT, at cost: Land 61,452 59,890 Buildings 82,450 80,685 Building improvements 36,861 35,598 Leasehold improvements 119,080 113,110 Fixtures and equipment 86,367 80,467 Transportation equipment 4,156 4,116 Construction in progress 22,072 18,412 Total property and equipment 412,438 392,278 Accumulated depreciation and amortization (149,066 ) (132,944 ) Total net property and equipment 263,372 259,334 OTHER ASSETS: Long-term deferred income taxes 9,672 9,672 Long-term investments in marketable securities 27,897 34,270 Deposits and other assets 14,716 14,896 Total other assets 52,285 58,838 TOTAL ASSETS $ 629,542 $ 628,708 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents 99¢ ONLY STORES CONSOLIDATED BALANCE SHEETS (Amounts In Thousands, Except Share Data) LIABILITIES AND SHAREHOLDERS' EQUITY September 30, March 31, 2006 2006 (Unaudited) CURRENT LIABILITIES: Accounts payable $ 31,253 $ 38,332 Accrued expenses: Payroll and payroll-related 6,565 5,960 Sales tax 4,450 3,981 Other 17,579 16,489 Workers’ compensation 42,483 44,225 Current portion of capital lease obligation 54 74 Construction loan 7,206 - Total current liabilities 109,590 109,061 LONG-TERM LIABILITIES: Deferred rent 7,340 7,734 Deferred compensation liability 3,658 3,513 Construction loan, non-current - 6,174 Capital lease obligation, net of current portion 672 700 Total long-term liabilities 11,670 18,121 COMMITMENTS AND CONTINGENCIES: SHAREHOLDERS’ EQUITY: Preferred stock, no par value Authorized - 1,000,000 shares Issued and outstanding - none - - Common stock, no par value Authorized - 200,000,000 shares Issued and outstanding 69,915,308 shares at September 30, 2006 and 69,569,150 shares at March 31, 2006 220,459 215,702 Retained earnings 287,675 285,823 Other comprehensive income 148 1 Total shareholders’ equity 508,282 501,526 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 629,542 $ 628,708 The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents 99¢ ONLY STORES CONSOLIDATED STATEMENTS OF OPERATIONS SEPTEMBER 30, 2 (Amounts In Thousands, Except Per Share Data) Three Months Ended September 30, Six Months Ended September 30, 2006 2005 2006 2005 (Unaudited) NET SALES: 99¢ Only Stores $ 251,769 $ 235,902 $ 505,770 $ 470,351 Bargain Wholesale 9,333 10,122 18,946 20,352 Total sales 261,102 246,024 524,716 490,703 COST OF SALES (excluding depreciation and amortization expense shown separately below) 159,134 154,012 322,858 306,985 Gross profit 101,968 92,012 201,858 183,718 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES: Operating expenses 95,583 83,631 187,290 160,591 Depreciation and amortization 8,097 7,911 16,139 15,637 Total Selling, General and Administrative Expenses 103,680 91,542 203,429 176,228 Operating income (loss) (1,712 ) 470 (1,571 ) 7,490 OTHER (INCOME) EXPENSE: Interest income (1,879 ) (1,306 ) (4,023 ) (2,253 ) Interest expense 225 15 376 30 Other (51 ) (23 ) (102 ) (23 ) Total other income (1,705 ) (1,314 ) (3,749 ) (2,246 ) Income (loss) before provision for income taxes (7 ) 1,784 2,178 9,736 Provision for income tax expense (benefit) (2 ) 655 326 3,571 NET INCOME (LOSS) $ (5 ) $ 1,129 $ 1,852 $ 6,165 EARNINGS PER COMMON SHARE: Basic $ 0.00 $ 0.02 $ 0.03 $ 0.09 Diluted $ 0.00 $ 0.02 $ 0.03 $ 0.09 WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING: Basic 69,914 69,552 69,799 69,550 Diluted 69,914 69,733 69,975 69,741 The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents 99¢ ONLY STORES CONSOLIDATED STATEMENTS OF CASH FLOWS SEPTEMBER 30, 2 (Amounts in Thousands) Six Months Ended September 30, 2006 2005 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 1,852 $ 6,165 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 16,139 15,637 Loss on disposal of fixed assets 287 84 Excess tax benefit from share-based payment arrangements (585 ) - Deferred income taxes (97 ) (1 ) Stock-based compensation expense 2,515 - Tax benefit (expense) from exercise of non qualified employee stock options 928 (4 ) Changes in assets and liabilities associated with operating activities: Sales of short-term investments, net - 20,566 Accounts receivable 1,142 1,445 Inventories 6,394 (14,277 ) Other assets (2,518 ) (740 ) Deposits 72 169 Accounts payable (7,079 ) 25,227 Accrued expenses (107 ) 158 Accrued workers’ compensation (1,742 ) 3,888 Income taxes (3,316 ) (7,213 ) Deferred rent (394 ) (444 ) Net cash provided by operating activities 13,491 50,660 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (18,185 ) (25,669 ) Purchase of investments (66,501 ) (51,361 ) Sale and maturity of available for sale securities 64,441 20,321 Net cash used in investing activities (20,245 ) (56,709 ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments of capital lease obligation (48 ) (132 ) Proceeds from exercise of stock options 1,314 23 Proceeds from the consolidation of construction loan 1,032 5,044 Excess tax benefit from share-based payment arrangements 585 - Net cash provided by financing activities 2,883 4,935 NET DECREASE IN CASH (3,871 ) (1,114 ) CASH, beginning of the period 4,958 2,116 CASH, end of the period $ 1,087 $ 1,002 The accompanying notes are an integral part of these consolidated financial statements. 7 Table of Contents 99¢ ONLY STORES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.Basis of Presentation and Summary of Significant Accounting Policies The accompanying unaudited consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”). However, certain information and footnote disclosures normally included in financial statements prepared in conformity with GAAP have been omitted or condensed pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). These statements should be read in conjunction with the Company's audited financial statements for the fiscal year ended March 31, 2006 and notes thereto included in the Company's Form 10-K filed on April 2, 2007. In the opinion of management, these interim consolidated financial statements reflect all adjustments (consisting of normal recurring adjustments) necessary for a fair statement of the consolidated financial position and results of operations for each of the periods presented. The results of operations and cash flows for such periods are not necessarily indicative of results to be expected for the full year. Nature of Business 99¢ Only Stores (the “Company”) is incorporated in the State of California. The Company’s primary business is the sale of various consumable products through its retail stores. As of September 30, 2006, the Company operated 241 stores with 173, 36, 21, and 11 in California, Texas, Arizona, and Nevada, respectively.The Company is also a wholesale distributor of various consumable products. Date of Filing and Subsequent Event Analysis The consolidated financial statements as of and for the period ended September 30, 2006, including footnote disclosures, reflect the ultimate resolution of various uncertainties and contingent matters which existed as of September 30, 2006.In recording estimated carrying amounts of certain assets and liabilities, the Company considered the impact of events and transactions which occurred during the extended period of time subsequent to September 30, 2006 through the issuance date of these consolidated financial statements. Change in Fiscal Year On December 30, 2005, the Company’s Board of Directors approved a change in the fiscal year-end from December 31 to March 31.The Board determined this was in the best interests of the Company’s shareholders because this change separates year-end accounting procedures from the Christmas holiday season, helps to enhance operational focus on holiday period execution and reduces fiscal year end costs associated with accounting and audit procedures.Unless specifically indicated otherwise, any reference to “2006” or “fiscal 2006” relates to the fiscal year ended March 31, 2006. References to “fiscal 2007” refer to the fiscal year ended March 31, 2007. Principles of Consolidation The consolidated financial statements include the accounts of the Company, its subsidiaries, and/or variable interest entity partnerships required to be consolidated in accordance with GAAP.Intercompany accounts and transactions between the consolidated companies have been eliminated in consolidation. The Company consolidates partnership entities related to real estate used in our business operations.These partnerships are consolidated after the transactions actually occur.Presenting financial information one quarter after the transactions actually occur for these entities is necessary to provide adequate time to obtain and convert the results to United States GAAP and to provide quality and accurate information to the users of our financial statements. 8 Table of Contents Use of Estimates The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash For purposes of reporting cash flows, cash includes cash on hand and at the stores and cash in financial institutions.Cash balances held at financial institutions are generally in excess of federally insured limits.The Company has not experienced any losses in such accounts. These accounts are only insured by the Federal Deposit Insurance Corporation (FDIC) up to $100,000. The Company places its temporary cash investments with high credit, quality financial institutions and limits the amount of credit exposure to any one financial institution. The Company believes no significant concentration of credit risk exists with respect to these cash investments. Allowance for Doubtful Accounts The Company evaluates the collectibility of accounts receivable based on a combination of factors. In cases where the Company is aware of circumstances that may impair a specific customer’s ability to meet its financial obligations subsequent to the original sale, the Company will record an allowance against amounts due, and thereby reduce the net recognized receivable to the amount the Company reasonably believes will be collected. For all other customers, the Company recognizes allowances for doubtful accounts based on the length of time the receivables are past due, industry and geographic concentrations, the current business environment and the Company’s historical experiences. Investments The Company’s investments in debt and equity securities are comprised primarily of marketable investment grade government municipal bonds, corporate bonds and equity securities, auction rate securities, asset-backed securities, commercial paper and money market funds.The auction rate securities have stated interest rates, which typically reset to market prevailing rates every 35 days or less.Investment securities are recorded as required by Statement of Financial Accounting Standards Board No. 115, “Accounting for Certain Investments in Debt and Equity Securities.” Investments are adjusted for amortization of premiums or discounts to maturity and such amortization is included in interest income. Realized gains and losses and declines in values judged to be other than temporary are determined based on the specific identification methods and are reported in the statements of income. All securities that were acquired on or before December 31, 2004 were previously classified as trading securities. Commencing January 1, 2005, management modified its investment practices and securities acquired after this date were classified as available for sale. On December 30, 2005, the Company’s Board of Directors formally approved a change in corporate investment policy and all existing securities were reclassified from trading to available for sale on the next business day, January 2, 2006. Available for sale securities are initially recorded at cost and periodically adjusted to fair value with any changes in fair value during a period excluded from earnings and reported as a charge or credit, net of tax effects, to other comprehensive income or loss in the Statement of Shareholders’ Equity.A decline in the fair value of any available for sale security below cost that is deemed to be other than temporary will be reported as a reduction of the carrying amount to fair value.Such an impairment is charged to earnings and a new cost basis of the security is established.Cost basis is established and maintained utilizing the specific identification method. 9 Table of Contents Inventories Inventories are valued at the lower of cost (first in, first out) or market. Valuation allowances for obsolete inventory, shrinkage, spoilage, and scrap are also recorded. Shrinkage/scrap is estimated as a percentage of sales for the period from the last physical inventory date to the end of the applicable period. Such estimates are based on experience and the most recent physical inventory results. The valuation allowances require management judgment and estimates, such as the amount of obsolete inventory, shrinkage and scrap, in many locations (including various warehouses, store backrooms, and sales floors of all its stores), all of which may impact the ending inventory valuation as well as gross margins. At times the Company also makes large block purchases of inventory that it plans to sell over a period of longer than twelve months.As of September 30, 2006 and 2005, the Company held inventory of specific products identified that it expected to sell over a period that exceeds twelve months of approximately $3.6 million and $3.5 million, respectively, which is included in deposits and other assets in the consolidated financial statements. Property and Equipment Property and equipment are carried at cost and are depreciated or amortized on a straight-line basis over the following useful lives: Owned buildings and improvements Lesser of 30 years or the estimated useful life of the improvement Leasehold improvements Lesser of the estimated useful life of the improvement or remaining lease term Fixtures and equipment 3-5 years Transportation equipment 3-5 years The Company’s policy is to capitalize expenditures that materially increase asset lives and expense ordinary repairs and maintenance as incurred. Long-Lived Assets In accordance with SFAS No. 144, “Accounting for the Impairment or Disposal of Long-lived Assets,” the Company assesses the impairment of long-lived assets when events or changes in circumstances indicate that the carrying value may not be recoverable. Recoverability is measured by comparing the carrying amount of an asset to expected future net cash flows generated by the asset. If the carrying amount of an asset exceeds its estimated undiscounted future cash flows, the carrying amount is compared to its fair value and an impairment charge is recognized to the extent of the difference. Factors that the Company considers important which could individually or in combination trigger an impairment review include the following: (1) significant underperformance relative to expected historical or projected future operating results; (2) significant changes in the manner ofthe Company’s use of the acquired assets or the strategy for the Company’s overall business; and (3) significant changes in our business strategies and/or negative industry or economic trends. On a quarterly basis, the Company assesses whether events or changes in circumstances occur that potentially indicate that the carrying value of long-lived assets may not be recoverable. Considerable management judgment is necessary to estimate projected future operating cash flows. Accordingly, if actual results fall short of such estimates, significant future impairments could result. The Company concluded that there were no such events or changes in circumstances during the sixmonths ended September30, 2006 and 2005. 10 Table of Contents Lease Acquisition Costs The Company follows the policy of capitalizing allowable expenditures that relate to the acquisition and signing of its retail store leases. These costs are amortized on a straight-line basis over the applicable lease term. Income Taxes The Company utilizes the liability method of accounting for income taxes as set forth in SFAS No. 109, “Accounting for Income Taxes” (“SFAS No. 109”).Under the liability method, deferred tax assets and liabilities are recognized using enacted tax rates for the effect of temporary differences between the book and tax bases of recorded assets and liabilities. SFAS No. 109 also requires that deferred tax assets be reduced by a valuation allowance if it is more likely than not that some portion or all of the net deferred tax asset will not be realized. The Company’s ability to realize deferred tax assets is assessed throughout the year and a valuation allowance is established accordingly. Stock-Based Compensation On April 1, 2006, the Company adopted SFAS No. 123 (revised 2004), “Share-Based Payment” (“SFAS No. 123(R)”). SFAS No. 123(R) requires the Company to recognize expense related to the estimated fair value of stock-based compensation awards. SFAS No. 123(R) supersedes Accounting Principles Board Opinion No. 25, “Accounting for Stock Issued to Employees” (“APB 25”). SFAS No. 123(R) does not allow the previously permitted pro forma disclosure-only method as an alternative to financial statement recognition. In March 2005, the Securities Exchange Commission (“SEC”) issued SAB No. 107, “Share-Based Payment” (“SAB 107”), which provides guidance regarding the interaction of SFAS No. 123(R) and certain SEC rules and regulations. The Company has applied the provision of SAB 107 in its adoption of SFAS No. 123(R). The Company elected to use the modified prospective transition method as permitted by SFAS No. 123(R) and therefore has not restated its financial results for prior periods. Under the transition method, stock-based compensation expense for the six months ended September 30, 2006 included compensation expense for all stock-based compensation awards granted prior to, but not vested as of, April 1, 2006 based on the grant date fair value estimated in accordance with the original provisions of SFAS No. 123, “Accounting for Stock-Based Compensation” (“SFAS No. 123”). Stock-based compensation expense for all stock-based awards granted subsequent to April 1, 2006 was based on the grant date fair value estimated in accordance with the provisions of SFAS No. 123(R). Stock options are granted to employees at exercise prices equal to the fair market value of the Company’s stock at the dates of grant. SFAS No. 123(R) requires companies to estimate the fair value of share-based payment awards on the date of grant using an option-pricing model. The value of the portion of the award that is ultimately expected to vest is recognized as an expense ratably over the requisite service periods. The Company has estimated the fair value for each award as of the date of grant using the Black-Scholes option pricing model. The Black-Scholes model considers, among other factors, the expected life of the award and the expected volatility of the Company’s stock price. Although the Black-Scholes model meets the requirement of SFAS No. 123(R) and SAB 107, the fair values generated by the model may not be indicative of the actual fair values of the Company’s awards, as it does not consider other factors important to those share-based payment awards, such as continued employment and periodic vesting requirements. The Company recognizes the stock-based compensation expense ratably over the requisite service periods, which is generally a vesting term of 3 years. Stock options typically have a term of 10 years. Prior to the adoption of SFAS No. 123(R), the Company accounted for share-based payment awards to employees in accordance with APB 25 and related interpretations, and had adopted the disclosure-only alternative of SFAS No. 123 and SFAS No. 148, “Accounting for Stock-Based Compensation—Transition and Disclosure.” In accordance with APB 25, stock-based compensation expense was not recorded in connection with share-based payment awards granted with exercise prices equal to or greater than the fair market value of the Company’s common stock on the date of grant, unless certain modifications were subsequently made. 11 Table of Contents Revenue Recognition The Company recognizes retail sales in its retail stores at the time the customer takes possession of merchandise. All sales are net of discounts and returns and exclude sales tax. Wholesale sales are recognized in accordance with the shipping terms agreed upon on the purchase order.Wholesale sales are typically recognized free on board ("FOB") origin where title and risk of loss pass to the buyer when the merchandise leaves theCompany's distribution facility. Cost of Sales Cost of sales includes the cost of inventory sold, net of discounts and allowances, freight in, inter-state warehouse transportation costs, obsolescence, spoilage, scrap and inventory shrinkage. The Company receives various cash discounts, allowances and rebates from its vendors. Such items are included as reductions of cost of sales as merchandise is sold. The Company does not include purchasing, receiving, and distribution warehouse costs in its cost of goods sold. Due to this classification, the Company's gross profit rates may not be comparable to those of other retailers that include costs related to their distribution network in cost of sales. Operating Expenses Selling, general and administrative expenses include purchasing, receiving, inspection and warehouse costs, the costs of selling merchandise in stores (payroll and associated costs, occupancy and other store level costs), distribution costs (payroll and associated costs, occupancy, transportation to and from stores and other distribution related costs) and corporate costs (payroll and associated costs, occupancy, advertising, professional fees, stock-based compensation expense and other corporate administrative costs). Leases The Company recognizes rent expense for operating leases on a straight-line basis (including the effect of reduced or free rent and rent escalations) over the applicable lease term. The difference between the cash paid to the landlord and the amount recognized as rent expense on a straight-line basis is included in deferred rent. Cash reimbursements received from landlords for leasehold improvements and other cash payments received from landlords as lease incentives are recorded as deferred rent. Deferred rent related to landlord incentives is amortized as an offset to rent expense using the straight-line method over the applicable lease term. The closing of stores in the future may result in the immediate write-off of associated deferred rent balances, if any. Self-insured Workers’ Compensation Liability The Company self-insures for workers’ compensation claims in California and Texas. The Company establishes a liability for losses of both estimated known and incurred but not reported insurance claims based on reported claims and actuarial valuations of estimated future costs of reported and incurred but not yet reported claims. Should an amount of claims greater than anticipated occur, the liability recorded may not be sufficient and additional workers’ compensation costs, which may be significant, could be incurred. The Company has not discounted the projected future cash outlays for the time value of money for claims and claim related costs when establishing its workers’ compensation liability in its financial reports for September 30, 2006 and March 31, 2006 due to the volatility and unpredictability of its workers’ compensation experience over the past several years. Pre-Opening Costs The Company expenses, as incurred, all pre-opening costs related to the opening of new retail stores. 12 Table of Contents Advertising The Company expenses advertising costs as incurred. Advertising expenses were $1.2 million and $1.0 million for the three months ended September 30, 2006 and 2005, respectively.Advertising expenses were $2.3 million and $1.8 million for the six months ended September 30, 2006 and 2005, respectively. Statements of Cash Flows Non-cash investing activities included $2.3 million and zero in fixed assets purchased on account for the six months ended September 30, 2006 and 2005, respectively. Fair Value of Financial Instruments The Company’s financial instruments consist principally of cash and cash equivalents, short-term and long-term marketable securities, accounts receivable, accounts payable and borrowings. The Company believes all of the financial instruments’ recorded values approximate fair market value because of their nature and respective durations. The fair value of marketable securities is determined using quoted market prices for those securities or similar financial instruments. Comprehensive Income SFAS No. 130, “Reporting Comprehensive Income”, establishes standards for reporting and displaying comprehensive income and its components in the consolidated financial statements. Accumulated other comprehensive income includes unrealized gains or losses on investments. 2. Investments The following tables summarize the investments in marketable securities (in thousands): September 30, 2006 Cost or Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Available for sale: Commercial paper and money market $ 33,888 $ - $ - $ 33,888 Auction rate securities 31,780 - (1 ) 31,779 Municipal bonds 51,973 83 (45 ) 52,011 Asset-backed securities 15,435 13 (282 ) 15,166 Corporate securities 20,874 558 (79 ) 21,353 $ 153,950 $ 654 $ (407 ) $ 154,197 Reported as: Short-term investments $ 126,300 Long-term investments in marketable securities 27,897 $ 154,197 13 Table of Contents March 31, 2006 Cost or Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Available for sale: Commercial paper and money market $ 41,094 $ 1 $ - $ 41,095 Auction rate securities 18,727 2 - 18,729 Municipal bonds 56,233 47 (100 ) 56,180 Asset-backed securities 12,093 5 (180 ) 11,918 Corporate securities 23,744 275 (48 ) 23,971 $ 151,891 $ 330 $ (328 ) $ 151,893 Reported as: Short-term investments $ 117,623 Long-term investments in marketable securities 34,270 $ 151,893 As stated in Note 1 to Consolidated Financial Statements, there were securities classified as trading securities up to the end of December 2005.Holding gains and losses were recognized in the appropriate reporting period. The cumulative recognized holding net losses since the purchase of the securities originally classified as trading and still held were $849,000 and $985,000 as of September 30, 2006 and March 31, 2006, respectively.Non-tax effected net unrealized gains relating to securities that were recorded as available for sale securities were $246,000 and $2,000 as of September 30, 2006 and March 31, 2006, respectively.The tax effected unrealized gains are included in other comprehensive income.The tax effected changes in net unrealized holding gains on available for sale securities were $132,000 and $147,000 for the three and six months ended September 30, 2006, respectively.The tax effected changes in net unrealized holding losses on available for sale securities were $35,000 and $33,000 for the three and six months ended September 30, 2005, respectively. Realized gains from sales of available for sale securities were $95,000 and $136,000 for the three and six months ended September 30, 2006, respectively.Realized gains from sales of available for sale securities for the three and six months ended September 30, 2005 were immaterial.There were no realized losses from the sales of available for sale securities for the three and six months ended September 30, 2006 and September 30, 2005.The realized holding amounts related to trading securities still held at period end was $31,000 net gain and $121,000 net loss for the three and six months ended September 30, 2005, respectively. Proceeds from the sale of available for sale securities were $28,656,000 and $64,441,000 for the three and six months ended September 30, 2006.Proceeds from the sale of available for sale securities were $17,920,000 and $20,321,000 for the three and six months ended September 30, 2005, respectively. 14 Table of Contents The following table summarizes maturities of marketable fixed-income securities classified as available for sale as of September 30, 2006 (in thousands): Amortized Cost Estimated Fair Value Due within one year $ 80,008 $ 80,313 Due after one year through five years 26,452 26,419 Due after five years 1,468 1,478 $ 107,928 $ 108,210 3. Comprehensive Income Comprehensive income includes unrealized gains and losses on marketable securities available for sale, net of tax effects that are reflected in other comprehensive income as part of shareholders’ equity instead of net income. The following table sets forth the calculation of comprehensive income, net of tax effects for the periods indicated (in thousands): Three Months Ended September 30, Six Months Ended September 30, 2006 2005 2006 2005 Net income (loss) $ (5 ) $ 1,129 $ 1,852 $ 6,165 Unrealized holding gains (losses) on marketable securities, net of tax effects 132 (35 ) 147 (33 ) Total comprehensive income $ 127 $ 1,094 $ 1,999 $ 6,132 4. Earnings Per Share “Basic” earnings per share are computed by dividing net income by the weighted average number of shares outstanding for the year. “Diluted” earnings per share is computed by dividing net income by the total of the weighted average number of shares outstanding plus the dilutive effect of outstanding stock options (applying the treasury stock method). A reconciliation of the basic and diluted weighted average number of shares outstanding for the three and six months ended September 30, 2006 and 2005 follows: Three Months Ended September 30, Six Months Ended September 30, 2006 2005 2006 2005 Weighted average number of common shares outstanding-basic 69,914 69,552 69,799 69,550 Dilutive effect of outstanding stock options - 181 176 191 Weighted average number of common shares outstanding-diluted 69,914 69,733 69,975 69,741 Potentially dilutive stock options of 6.7 million and 4.3 million shares for the three months ended September 30, 2006 and 2005, respectively, were excluded from the calculation of the weighted average number of common shares outstanding because they were anti-dilutive. Potentially dilutive stock options of 3.5 million and 4.3 million shares for the six months ended September 30, 2006 and 2005, respectively, were excluded from the calculation of the weighted average number of common shares outstanding because they were anti-dilutive. 15 Table of Contents 5. Stock-Based Compensation The Company has one stock option plan (the 1996 Stock Option Plan, as amended). The plan is a fixed plan, which provides for the granting of non-qualified and incentive options to purchase up to 17,000,000 shares of common stock, of which 2,477,000 were available as of September 30, 2006 for future option grants. Options may be granted to officers, employees, non-employee directors and consultants of the Company. All grants are made at fair market value at the date of grant or at a price determined by the Compensation Committee of the Company’s Board of Directors, which consists exclusively of independent members of the Board of Directors. Options typically vest over a three-year period, one-third one year from the date of grant and one-third per year thereafter, though an exception was made by theCompensation Committee on June 6, 2006, when it granted options that vested in equal halves over a two year period. Options typically expire ten years from the date of grant. The plan will expire in 2011. The Company adopted SFAS No. 123(R) using the modified-prospective method of recognition of compensation expense related to share-based payments. The Company’s unaudited consolidated statement of income for the six months ended September 30, 2006 reflects the impact of adopting SFAS No. 123(R). In accordance with the modified prospective transition method, the Company’s unaudited consolidated statements of income for the prior periods have not been restated to reflect, and do not include, the impact of SFAS No. 123(R). Valuation Information Under SFAS No. 123(R) The weighted average fair values per share of stock options granted have been estimated using the Black-Scholes pricing model with the following assumptions: Threeand Six Months Ended September 30, 2006 2005 Risk-free interest rate 4.9% 3.9% Expected life (in years) 4.6 5.4 Expected volatility 41% 50% Expected dividend yield None None The risk-free interest rate is based on the U.S. treasury yield curve in effect at the time of grant with an equivalent remaining term.Expected life represents the estimated period of time until exercise and is based on historical experience of similar options, giving consideration to the contractual terms and expectations of future employee behavior.Expected stock price volatility is based on a combination of the historical volatility of the Company’s stock and the implied volatility of actively trade options of the Company’s stock.Prior to fiscal 2007, the Company used only historical price volatility for the purposes the Company’s pro forma information. The Company has not paid dividends in the past and does not currently plan to pay dividends in the near future.Compensation expense is recognized only for those options expected to vest, with forfeitures estimated based on the Company’s historical experience and future expectations. 16 Table of Contents Stock Option Activity Option activity under the Company’s stock option plan in the six months ended September 30, 2006 is set forth below: Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life Aggregate Intrinsic Value Options Outstanding—at the beginning of the period 4,532,000 $ 19.49 Granted 2,856,000 $ 10.39 Exercised (346,000 ) $ 3.80 $ 2,338,000 Cancelled (297,000 ) $ 16.11 Outstanding at the end of the period 6,745,000 $ 16.59 7.08 $ 5,108,000 Exercisable at the end of the period 3,545,000 $ 21.57 $ 850,000 The weighted-average grant-date fair value of options granted during the six months ended September 30, 2006 and 2005 was $4.36 and zero, respectively. The aggregate pre-tax intrinsic value of options exercised represents the difference between the fair market value of the Company’s common stock on the date of exercise and the exercise price of each option. The aggregate pretax intrinsic values of options outstanding and exercisable were calculated based on the Company’s closing stock price on the last trading day of its second quarter of fiscal 2007. These amounts change based upon changes in the fair market value of the Company’s stock. The aggregate intrinsic value of options exercised for the six months ended September 30, 2005 was $25,000. The weighted average remaining contractual life, and the weighted average per share exercise price of options outstanding and of options exercisable as of September 30, 2006 were as follows: Options Outstanding Options Exercisable Range of Exercise Prices Number of Shares Weighted Average Remaining Contractual Life Weighted Average Exercise Price Number of Shares Weighted Average Exercise Price $ 3.35 - $5.50 108,000 0.57 $ 5.22 108,000 $ 5.22 $ 5.51 - $8.70 1,000 0.80 $ 6.53 1,000 $ 6.53 $ 8.71 - $15.75 3,179,000 8.93 $ 10.48 269,000 $ 11.49 $ 15.76 - $22.50 2,138,000 5.24 $ 18.30 1,850,000 $ 18.36 $ 22.51- $35.00 1,319,000 6.14 $ 29.49 1,317,000 $ 29.50 6,745,000 7.08 $ 16.59 3,545,000 $ 21.57 For the three and six months ended September 30, 2006, the Company incurred a non-cash stock-based compensation expense of $1.4 million and $2.5 million, respectively, which were recorded as operating expense. 17 Table of Contents Non-vested Stock Option Activity Non-vested shares as of September 30, 2006, and activities during the six months ended September 30, 2006 were as follows: Shares Fair Value Nonvested at the beginning of the period 1,063,000 $ 9.02 Granted 2,856,000 $ 4.36 Vested (544,000 ) $ 10.68 Forfeited (175,000 ) $ 5.04 Nonvested at the end of the period 3,200,000 $ 4.80 As of September 30, 2006, there was $10.1 million of total unrecognized compensation cost related to non-vested share-based compensation arrangements granted under the Company’s stock option plan. That cost is expected to be recognized over a weighted-average period of 2 years. The total fair value of shares vested during the six months ended September 30, 2006 and 2005 was $5.8 million and $10.2 million, respectively. Pro Forma Information Under SFAS No. 123 for Periods Prior to Fiscal 2007 In accordance with the requirements of the disclosure-only alternative of SFAS No. 123, set forth below is a pro forma illustration of the effect on net income and net income per share computed as if the Company had valued stock-based awards to employees using the Black-Scholes option pricing model instead of applying the guidelines provided by APB 25 in the three and six months ended September 30, 2005 (amounts in thousands): Three Months Ended September 30, Six Months Ended September 30, 2005 2005 Net income, as reported $ 1,129 $ 6,165 Additional compensation expense 658 1,936 Pro forma net income $ 471 $ 4,229 Earnings per share: Basic-as reported $ 0.02 $ 0.09 Basic-pro forma $ 0.01 $ 0.06 Diluted-as reported $ 0.02 $ 0.09 Diluted-pro forma $ 0.01 $ 0.06 6. Variable Interest Entities At December 31, 2004, the Company was the primary beneficiary of a variable interest entity to develop a shopping center in La Quinta, California, in which the Company committed to lease a store. The construction of this shopping center was completed and the store opened in the third quarter of fiscal 2006.As of September 30, 2006, this entity had $9.2 million in assets and $7.5 million in liabilities, including a bank construction loan for $7.2 million. As of March 31, 2006, this entity had $8.2 million in assets and $6.2 million in liabilities, including a bank construction loan for $6.2 million. These amounts are shown on the Company’s consolidated balance sheets as of September 30, 2006 and March 31, 2006. The Company had an interest in two partnerships which the Company consolidated at December 31, 2004, March 31, 2006 and September 30, 2006 as a result of FIN 46(R) which is discussed in Note 7 to Consolidated Financial Statements. The assets of the partnerships consisted of real estate with a carrying value of approximately $2.8 million and there was no mortgage debt or other significant liabilities associated with the entities, other than notes payable to the Company. The balance sheet effect of consolidating these entities at March 31, 2006 and September 30, 2006 is a reclassification of approximately $2.8 million for each period from investments to property and equipment with no corresponding impact on the Company’s recorded liabilities. 18 Table of Contents 7. New Authoritative Pronouncements In January 2003, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. 46, “Consolidation of Variable Interest Entities - an Interpretation of ARB No. 51, Consolidated Financial Statements” (“FIN 46”). This interpretation addresses consolidation by business enterprises of entities in which equity investors do not have the characteristics of a controlling financial interest or do not have sufficient equity at risk for the entity to finance its activities without additional subordinated financial support from other parties. Variable interest entities are required to be consolidated by their primary beneficiaries if they do not effectively disburse risks among the parties involved. The primary beneficiary of a variable interest entity is the party that absorbs a majority of the entity’s expected losses or receives a majority of its expected residual returns. In December 2003, the FASB amended FIN 46 (“FIN 46(R)”). The requirements of FIN 46(R) were effective no later than the end of the first reporting period that ended after March 15, 2004. Additionally, certain new disclosure requirements applied to all financial statements issued after December 31, 2003. The Company is involved with certain variable interest entities, as described above in Note 6. The Company adopted the provisions of this Interpretation in fiscal 2004, which resulted in the consolidation of two partnership investments and an additional partnership that was consolidated beginning March 31, 2005 (see Note 6 to Consolidated Financial Statements).In April 2006, the FASB issued FASB Staff Position (“FSP”) FIN 46(R)-6, “Determining the Variability to Be Considered in Applying FASB Interpretation No. 46(R)” (“FSP FIN 46(R)-6”), that became effective beginning July 2006. FSP FIN 46(R)-6 clarifies that the variability to be considered in applying FIN 46(R) shall be based on an analysis of the design of the variable interest entity.The adoption did not have a material impact on the Company’s consolidated financial position or results of operations. In February 2006, the FASB issued SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments—an amendment of FASB Statement No. 133 and 140,” to permit fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation in accordance with the provisions of SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities.” SFAS No. 155 is effective for all financial instruments acquired, issued, or subject to a remeasurement event occurring after the beginning of an entity’s fiscal year that begins after September 15, 2006. The Company will adopt SFAS No. 155 in the fiscal year beginning April 1, 2007. The Company does not believe that the adoption of this Statement will have a material impact on the Company’s consolidated financial position or results of operations. In March 2006, the FASB’s Emerging Issues Task Force (“EITF”) issued Issue 06-3, “How Sales Taxes Collected From Customers and Remitted to Governmental Authorities Should Be Presented in the Income Statement (That is, Gross Versus Net Presentation)” (“EITF 06-3”). A consensus was reached that entities may adopt a policy of presenting sales taxes in the income statement on either a gross or net basis. If taxes are significant, an entity should disclose its policy of presenting taxes and the amount of taxes. The guidance is effective for periods beginning after December 15, 2006. The Company presents sales net of sales taxes. The Company does not believe that the adoption of EITF 06-3 will impact the method for recording these sales taxes in the Company’s consolidated financial position or results of operations. In July 2006, the FASB issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No. 109” (“FIN 48”), which clarifies the accounting for uncertainty in income tax positions. This Interpretation requires the Company to recognize in its consolidated financial statements the impact of a tax position that is more likely than not to be sustained upon examination based on the technical merits of the position. The provisions of FIN 48 are effective for fiscal years beginning after December 15, 2006. The Company adopted FIN 48 at the beginning of fiscal year 2008, and does not believe that the adoption of this Interpretation will have a material impact on the Company’s consolidated financial position or results of operations. In September 2006, the FASB issued SFAS No.157, “Fair Value Measurements.”
